Citation Nr: 1524486	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-01 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for nose bleeds.

2.  Entitlement to service connection for a breathing disorder.

3.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on inactive duty training (INACDUTRA) from August 1988 to November 1988.  He has additional service with the Alabama National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The claims file includes service treatment records received from the Alabama Army National Guard; however, the associated records are largely illegible.  Additionally, while a period of INACTDUTRA between August 1988 and November 1988 is demonstrated by the evidence of record, additional personnel reports suggest additional National Guard service.  However, the Veteran is shown to have been discharged because he was an unsatisfactory participant and the Veteran's periods of active service, active duty for training (ACDUTRA) and INACDUTRA after November 1988 are unclear.  

In light of the above, a remand is necessary in order to contact the Alabama Army National Guard t to obtain a better copy of the Veteran's service treatment records, and to verify the dates of the Veteran's active duty, ACDUTRA and INACDUTRA service.

Moreover, the Veteran has indicated that his hypertension, nosebleeds and respiratory disorder were related to in in-service exposure to gas fumes and smoke.  The Veteran was afforded a VA examination in October 2010 that discussed the Veteran's hypertension as well as his complaints of shortness of breath and nosebleeds.  However, the VA examiner did not provide any medical opinion as to whether there was a relationship between the Veteran's claimed disabilities and service.  The Board finds the October 2010 VA examination is inadequate and new VA examinations must be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, during his October 2010 VA examination, the Veteran indicated that be believed that his nosebleeds and breathing disorder may be related to his hypertension.  As such, in accordance with the duty to assist the Veteran should be provided with proper notice regarding the establishment of service connection on a secondary basis under 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service treatment records from the Alabama National Guard.  Confirm all of the Veteran's Army National Guard service dates, specifically noting all periods of active duty, active duty for training (ACDUTRA), and inactive duty training (INACDUTRA).  Upon receipt of such records ensure that records scanned into the electronic claims file are as legible as reasonably possible.  If any such records are unavailable, the claim file must be clearly documented to that effect.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

2.  Ensure compliance with the duty to notify as it pertains to 38 C.F.R. § 3.310 with regard to the Veteran's claims of service connection for nose bleeds and a breather disorder.

3.  Thereafter, schedule the Veteran for the appropriate VA examinations by an appropriate medical professional.  

a)  The appropriate examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension is related to his active service.

b)  The appropriate examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed nosebleed disability is related to his active service, to an in-service injury, or to the Veteran's hypertension.

c)  The appropriate examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed respiratory disability is related to his active service or to an in-service injury, or to the Veteran's hypertension.

The examination reports must include a complete rationale for all opinions expressed.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

